Citation Nr: 1525270	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for renal failure with hypertension.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center, which granted service connection for renal failure with hypertension, rated 0 percent, effective November 15, 2006.  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina Regional Office.  In January 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In April 2015, a validly executed VA Form 21-22 was received, which appointed South Carolina Office of Veterans Affairs as the Veteran's new representative.  

The Veteran had also perfected appeals of denials of a rating in excess of 20 percent for diabetes mellitus and entitlement to a total disability rating based on individual unemployability (TDIU).  In August 2013, the Board remanded those issues.  On remand, an October 2013 rating decision granted service connection for erectile dysfunction and to special monthly compensation based on loss of use of the creative organ, both effective September 27, 2013.  A December 2014 Board decision denied a rating in excess of 20 percent for diabetes mellitus and granted a TDIU rating, which was implemented by a January 2015 rating decision.  Consequently, those matters are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

At the January 2015 hearing, the Veteran testified that his service-connected renal failure with hypertension had worsened since his most recent VA examination in September 2013.  He indicated that he has increased frequency of urination, weakness, weight loss, and fatigue.  He stated that he receives ongoing treatment for renal disability from VA and is now on medication.  Accordingly, a contemporaneous examination to assess the current severity of the renal failure with hypertension is necessary.  Additionally, the most recent records of VA treatment in the record are from May 2015.  As updated records of VA treatment for renal failure with hypertension are constructively of record, and are pertinent to the Veteran's claim, they must be secured.  

The case is REMANDED for the following:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for renal failure with hypertension since May 2015.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded a nephrology examination to determine the current severity of his service-connected renal failure with hypertension.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for  a proper assessment must be completed.  All findings should be described in detail.  The examiner should specifically note medical findings in terms conforming to the applicable rating criteria of 38 C.F.R. § 4.115a, relating to renal dysfunction.  The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

